Citation Nr: 9934831	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, part of which was spent in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  

In his original claim, received in December 1996, the veteran 
claimed entitlement to service connection for anxiety and 
depression.  Those claims have not yet been adjudicated; and 
therefore, they are referred to the M&ROC for appropriate 
action.

In May 1997, the M&ROC denied entitlement to service 
connection for tinnitus and for impaired hearing.  The 
veteran was notified of those decisions, as well as his 
appellate rights; however, he did not submit a Notice of 
Disagreement to initiate the appellate process.  Accordingly, 
those decisions became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (1999).

In August 1997, the veteran had a hearing at the M&ROC.  He 
indicated that if he was again denied entitlement to service 
connection for PTSD, he wished to withdraw his appeal.  In 
November 1997, the hearing officer denied the veteran's 
claim, and in an accompanying Supplemental Statement of the 
Case (SSOC) indicated that the appeal was to be withdrawn at 
the veteran's request.  It was also indicated, however, that 
if the veteran wished to continue the appeal, he should so 
state.  The cover letter for the SSOC informed the veteran 
that he would have 60 days to respond.  Within that time 
frame the veteran submitted additional evidence in support of 
his claim of entitlement to service connection for PTSD.  
Such actions indicate that he wished to continue his appeal, 
and the Board will proceed accordingly. 



FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In this case, the evidence shows that on many occasions since 
1996, the veteran's PTSD has been diagnosed by mental health 
professionals when he reported service-related stressors.  It 
is presumed (and there is no evidence to the contrary) that 
that diagnosis was made in accordance with the applicable 
criteria (the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), both as to symptomatology and as to the 
sufficiency of the stressor.  38 C.F.R. § 4.125 (1999); Cohen 
v. Brown, 10 Vet. App. at 140-142.  Accordingly, the claim of 
service connection is at least plausible, and therefore, well 
grounded under 38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded, and to that extent, the appeal is 
allowed.


REMAND

Although the veteran's claim of entitlement to service 
connection for PTSD is well grounded, there is no credible 
supporting evidence that the claimed stressor(s) actually 
occurred.

Effective prior to March 7, 1997, applicable regulations 
noted that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, would 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).

During the course of the appeal, the foregoing regulation was 
revised to the effect that if the evidence established that 
the veteran had engaged in combat with the enemy and the 
claimed stressor was related to that combat, the veteran's 
lay testimony alone could establish the occurrence of the 
claimed in-service stressor, provided that there was no clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service.  64 Fed. 
Reg. 32807 - 32808 (1999)(codified at 38 C.F.R. 3.304(f) 
(1999)).

In this case, the veteran has cited numerous stressors, 
including the time a wounded soldier had asked him for a 
cigarette; the time a little Vietnamese girl, who was begging 
by the side of the road, had been injured or killed by a can 
of C-rations thrown by another soldier; the time the veteran 
verified a captain's fabricated story about taking fire from 
the enemy; and the time he witnessed the rape of a young 
Vietnamese girl.  He also reported stressors in which he had 
received enemy sniper fire while driving along Highway 1 and 
an incident in which a Vietnamese boy was beaten on the hood 
of the veteran's jeep by Vietnamese military personnel.  
However, there is no documentation of record that the RO has 
found that the veteran engaged in combat service or that 
there had been a request for verification of those incidents 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 (formerly the U. S. Army and Joint 
Services Environmental Support Group (ESG)).

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should review the file and 
make a finding as to whether or not the 
veteran engaged in combat service and 
whether or not any alleged stressor which 
has served as a basis for a diagnosis of 
PTSD was related to that combat, and was 
consistent with the circumstances, 
conditions or hardships of the veteran's 
service.  If a finding of no combat 
service is made, the RO should prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.

2.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


